          Case 2:20-cv-00332-APG-DJA Document 33 Filed 06/01/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 GREGORIO GUEVARA-ANDRADE,                           Case No.: 2:20-cv-00332-APG-DJA

 4         Plaintiff                                 Order Granting Unopposed Motion to
                                                    Dismiss and Denying as Moot Motion for
 5 v.                                                       Pro Hac Vice Admission

 6 EXPERIAN INFORMATION                                         [ECF Nos. 20, 32]
   SOLUCTIONS, INC., et al.,
 7
        Defendants
 8

 9        Defendant Prestige Chrysler Jeep Dodge, LLC moves to dismiss the amended complaint.

10 ECF No. 32. Plaintiff Gregorio Guevara-Andrade did not respond. I therefore grant the motion

11 as unopposed. LR 7-2(d).

12        I THEREFORE ORDER that defendant Prestige Chrysler Jeep Dodge, LLC’s motion to

13 dismiss (ECF No. 30) is GRANTED as unopposed.

14        I FURTHER ORDER that the verified petition for pro hac vice admission filed by

15 Gayathiri Shanmuganatha (ECF No. 20) is denied without prejudice as moot.

16        DATED this 1st day of June, 2020.

17

18
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
19

20

21

22

23
